People v Austin (2018 NY Slip Op 06455)





People v Austin


2018 NY Slip Op 06455


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (709/18) KA 16-01081.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vRASHAWN C. AUSTIN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument be and the same hereby is granted and, upon reargument, the memorandum and order entered June 8, 2018 (162 AD3d 1574) is amended by adding the following sentence as the last sentence of the memorandum: "We have reviewed the remaining contentions raised by defendant on appeal and conclude that none warrant reversal or modification of the judgment."